DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-13), and Species A4, B3, and C2 in the reply filed on 05/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021.
Claims 2-4, 6-8, 10, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (7 is drawn to nonelected species B1, 8 is drawn to nonelected species B2, and 12 is drawn to nonelected species C3), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 11, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagami (US PGPub 20170099723) in view of Bhutta et al. (US PGPub 20190013183), both references of record.
As per claim 1:
Nagami discloses in Fig. 11:
A method for matching an impedance of pulse radio frequency plasma (title), the method comprising: 
receiving pulse radio frequency power (ST1, para [0162]) to a plasma reaction chamber (processing vessel 10, para [0059]), wherein the pulse radio frequency power comprises n pulse periods (single cycle Tc in Fig. 18) each comprising a first radio frequency power phase (first period T1), the first radio frequency power phase is a high radio frequency power phase or a low radio frequency power phase (as seen in related Fig. 18), and n is a positive integer; selecting an i-th pulse period and a plurality of candidate pulse periods following the i-th pulse period, wherein i is a positive integer less than n (ST3 acquires a moving average of impedance over a preset number of most recent first sub-periods Ts1, para [0168]); 
acquiring a first initial frequency (basic frequency fB1) for the first radio frequency power phase of the i-th pulse period (as described in para [0013]); 
searching for a matched frequency in the first radio frequency power phase of each of the i-th pulse period and the plurality of candidate pulse periods following the i-th pulse period based on the first initial frequency (Fig. 11 shows that the impedance matching process is repeated until the process is stopped, such that the matching process is applied over the course of multiple sequential pulses, as seen in related Fig. 18), until an impedance parameter corresponding to a modulation frequency reaches an extreme value (the matching point), wherein in the i-th pulse period and the plurality of candidate pulse periods following the i-th pulse period, a specific modulation frequency determined in the first radio frequency power phase of a previous pulse period is taken as an initial frequency for the first radio frequency power phase of a subsequent pulse period (the frequency setting in the first and second sub-periods is based on a moving average impedance of previous sub-periods, para [0168]); 
and determining the modulation frequency corresponding to the impedance parameter reaching the extreme value as the matched frequency matching the impedance of the pulse radio frequency plasma in the first radio frequency power phase of the pulse radio frequency power, wherein the extreme value is defined as the inflection point of the impedance parameter (the frequency is adjusted to approximate the matching point of the moving average of the impedance values, wherein the matching point is an inflection point for an impedance parameter, such as the reflection coefficient or the magnitude of the reflected wave).
	Nagami further discloses:
Providing a frequency control command to the oscillator in response to the detected load impedance to provide a matched condition (para [0081]).
	Nagami does not disclose:
Modulating the first initial frequency to find a matched frequency in the first radio frequency power phase of each of the i-th pulse period and the plurality of candidate pulse periods following the i-th pulse period based on the first initial frequency.
	Bhutta et al. discloses:
Providing impedance matching for an impedance matching system comprising a matching network and modulating a frequency (varying a frequency, see step 607, Fig. 8, para [0117]), wherein a look up table may be used to achieve impedance matching by accounting for source impedance, operational frequency, and the impedance presented by a matching network (para [0083]).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the power supply controller to use a look up table to provide a plurality of source impedance parameters and the corresponding frequencies to which a variable frequency source may be modulated to so as to match the measured load impedance as a known method in the art for impedance matching and to further provide the benefit of decreasing the impedance calculation time by allowing impedance calculations to be performed ahead of time, as taught by Bhutta et al. (para [0085]).
	As a consequence of the combination, the method comprises modulating the first initial frequency to find a matched frequency in the first radio frequency power phase of each of the i-th pulse period and the plurality of candidate pulse periods following the i-th pulse period based on the first initial frequency.

	As per claim 5:
	Nagami discloses in Fig. 11:
the selecting an i-th pulse period and a plurality of candidate pulse periods following the i-th pulse period comprises: 
dividing the n pulse periods into K consecutive radio frequency modulation sections each comprising at least one pulse period, wherein K is a positive integer greater than or equal to 2 (K maybe equal to n, such that each radio frequency modulation section comprises 1 pulse period, as required for completion of process ST2); 
selecting each pulse period in a k-th radio frequency modulation section as the i-th pulse period, wherein k is a positive integer less than K (at least one pulse is permitted to provide a reflection wave, such that k may be greater than 1, para [0163]); 
and 3Attorney Docket No. 101748-020000AMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENTU.S. Application No. 16/705,156selecting pulse periods in a plurality of radio frequency modulation sections following the k-th radio frequency modulation section as the plurality of candidate pulse periods (subsequent pulse periods as shown in Fig. 18), 
and wherein the specific modulation frequency determined in first radio frequency power phases of pulse periods of a previous radio frequency modulation section is taken as the initial frequency for the first radio frequency power phase of each pulse period of a subsequent radio frequency modulation section (the frequency setting in the first and second sub-periods is based on a moving average impedance of previous sub-periods, para [0168], and is based on the basic frequency established by the Adjust Reactance step of ST2 or ST6).

	As per claim 9:
	Nagami discloses:
The process of Fig. 11 may be repeated until the power supplies are stopped (para [0178]).
The process of Nagami may include at least 3 pulses, as shown in Figs. 18-20
	Nagami does not disclose:
the plurality of radio frequency modulation sections following the k-th radio frequency modulation section are a plurality of inconsecutive radio frequency modulation sections at an interval of at least one radio frequency modulation section from the k-th radio frequency modulation section.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to continue the process of Fig. 11 through a multitude of pulses such that the number of pulses following the k-th radio frequency modulation section may contain a plurality of inconsecutive radio frequency modulation sections, to provide the benefit of being able to perform the process for an extended period of time. As such, the plurality of radio frequency modulation sections following the k-th radio frequency modulation section may be a plurality of inconsecutive radio frequency modulation sections at an interval of at least one radio frequency modulation section from the k-th radio frequency modulation section (the claim limitation does not exclude a matching procedure being performed with radio frequency modulation sections between a plurality of inconsecutive radio frequency modulation sections).

As per claim 11:
	Nagami discloses in Fig. 11:
the specific modulation frequency determined in the first radio frequency power phase of the previous pulse period is determined by: 
acquiring a plurality of modulation frequencies used in searching for the matched frequency in the first radio frequency power phase of the previous pulse period (the modulation frequency may be controlled in a range such as 1 kHz to 100 kHz, para [0074]).
	Nagami discloses:
Providing a frequency control command to the oscillator in response to the detected load impedance to provide a matched condition (para [0081]).
	Bhutta et al. discloses:
Providing impedance matching for an impedance matching system comprising a matching network and a variable frequency (see Fig. 8), wherein a look up table may be used to achieve impedance matching by accounting for source impedance, operational frequency, and the impedance presented by a matching network (para [0083]).
Nagami does not disclose:
a plurality of impedance parameters corresponding to the plurality of modulation frequencies; 
comparing the plurality of impedance parameters; 
and determining a modulation frequency corresponding to the smallest one of the plurality of impedance parameters as the specific modulation frequency.
As per the combination of claim 1 and at the time of filing, it would have been obvious to one of ordinary skill in the art for the power supply controller to use a look up table to provide a plurality of source impedance parameters and the corresponding frequencies to match the measured load impedance as a known method in the art for impedance matching and to further provide the benefit of decreasing the impedance calculation time by allowing impedance calculations to be performed ahead of time, as taught by Bhutta et al. (para [0085]).
As a consequence of the combination, the combination discloses acquiring a plurality of impedance parameters corresponding to the plurality of modulation frequencies (provided look up table); comparing the plurality of impedance parameters (finding the matched condition in the look up table); and determining a modulation frequency corresponding to the smallest one of the plurality of impedance parameters as the specific modulation frequency (determining the matched condition from the look up table).

	As per claim 13:
	Nagami discloses that the impedance parameter is reflection power, a reflection coefficient or impedance (as the goal of Nagami is to provide the matched condition, para [0169] and the matching point is inherently the minimum point for reflection power, and the reflection coefficient).

	Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 10/26/2021, with respect to the rejection(s) of claim(s) 1 under Nagami have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagami in view of Bhutta.
The applicant did not provide arguments against the previous combination of claim 11, incorporated above to meet the limitations of claim 1, and as such the new ground(s) of rejection do not require further rebuttal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843